DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,4-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kus(9062630).
	Kus teaches a charge forming device comprising a body(40) having a main bore(14) , a fuel metering assembly including a diaphragm(20) that defines at least part of a fuel chamber from which fuel is provided to the main bore and a reference chamber(42) separate from the fuel chamber, a passage(100 in figure 7) communicated with a subatmospheric pressure source(inlet 106; also noting a negative pressure pulse) and with the reference chamber, and an electrically actuated valve(electically driven valve 102 in figure 7) having an open position and a closed position, and wherein the valve at least substantially prevents communication of a subatmospheric pressure signal from the pressure source with the reference chamber when the valve is in the closed position and permits communication of the subatmospheric pressure signal from the pressure source with the reference chamber when the valve is in the open position to vary the rate of fuel flow from the fuel chamber.  
.  

Allowable Subject Matter
Claims 3,12,13,15-19 are allowed.

Claim 3 recites “wherein the passage extends at least partially through the body and through a portion of the diaphragm”.  Kus(9062630) does not teach or suggest , as noted from figures 2 and 7, wherein the passage extends at least partially through the body and through a portion of the diaphragm.
Claim 12 recites “wherein the pressure source is the main bore and wherein the passage extends at least partially through the body and through a portion of the diaphragm”.  Kus(9062630) does not teach or suggest , as noted from figures 2 and 7, wherein the pressure source is the main bore and wherein the passage extends at least partially through the body and through a portion of the diaphragm.  Claims 13 and 15-17 depend on claim 12 and hence are also allowed.
	Claim 18 recites “wherein the pressure source is the main bore and wherein the passage extends at least partially through the body and through a portion of the diaphragm”.  Kus(9062630) does not teach or suggest , as noted from figures 2 and 7, wherein the pressure source is the main bore and wherein the passage extends at least partially through the body and through a portion of the diaphragm.

Response to Arguments
Applicant's arguments filed 1-11-2022 have been fully considered but they are not persuasive.
Applicant argues with respect to claim 1 that Kus does not teach controlling an electrically actuated valve to control application of subatmospheric pressure signals to a .     

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
February 16, 2022